Citation Nr: 9901178	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-13 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service connected post traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for impotence as 
secondary to service connected PTSD.  

3.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.  

This appeal arose from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Salt Lake City, Utah 
Regional Office (RO).  The RO granted entitlement to an 
increased evaluation of 30 percent for PTSD.  The RO denied 
the veteran's claims for entitlement to service connection 
for hypertension and impotence as secondary to service 
connected PTSD.  A 50 percent rating was assigned for PTSD in 
March 1997.  

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veterans appeal was certified to the Board in September 
1998 and the veteran was notified by letter dated in 
September 1998 of his right to request a hearing, change his 
representative, or submit additional evidence.  

In October 1998 the veteran submitted two written statements 
and pertinent medical records directly to the Board.  The 
medical records were not previously considered by the RO and 
the veteran did not waive initial RO consideration of the 
documents.  

An appellant and his or her representative, if any, will be 
granted a period of 90 days following the mailing of notice 
to them that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which they may submit a request for a personal 
hearing, additional evidence, or a request for a change in 
representation.  Any such request or additional evidence must 
be submitted directly to the Board and not to the agency of 
original jurisdiction.  38 C.F.R. § 20.1304 (1998).  

Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under the 
provisions of this section must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC) unless this 
procedural right is waived by the appellant or representative 
or unless the Board determines that the benefit, or benefits, 
to which the evidence relates may be allowed on appeal 
without such referral. Such waiver must be in writing or, if 
a hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing.  Id.  

To ensure that the veteran is afforded due process, 38 C.F.R. 
§§ 3.103(a), 20.1304 (1998), the Board is deferring 
adjudication of the issues of entitlement to service 
connection for hypertension and impotence, and entitlement to 
an increased evaluation for PTSD pending a remand to the RO 
for further development as follows:  

The RO should review the additionally 
submitted pertinent evidence, and 
readjudicate the veterans claims based 
on consideration of all of the evidence 
of record.  

If the benefits requested on appeal are not granted to the 
veterans satisfaction, the RO should issue an SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
unless he is otherwise notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
